        Case 3:19-cr-00064-VLB Document 1239 Filed 08/10/20 Page 1 of 8



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA,            :        No. 3: 19-cr-64-19
        v.                            :
 EMILIO RODRIGUEZ                     :
                                                August 10, 2020
        Defendant.                    :


                         RULING AND ORDER
        DENYING DEFENDANT’S MOTION FOR REDUCTION OF SENTENCE
                            [ECF NO. 1140]

    Before the Court is Emilio Rodriguez’s Motion for Compassionate Release.

[ECF No. 1140]. Mr. Rodriguez, currently incarcerated at Wyatt Detention Center

and with a projected release date of October 2021, seeks compassionate release

based on his risk of complications should he contract COVID-19. The Government

opposes his motion. [ECF No. 1147]. Mr. Rodriguez replies. [ECF No. 1188]. For the

reasons set forth below, the Court denies Mr. Rodriguez’s motion.

   I.        Case Background

   On October 17, 2019, Mr. Rodriguez pleaded guilty to conspiracy to distribute a

controlled substance in violation of 21 U.S.C. 846. [ECF Nos. 676, 679]. On February

12, 2020, the Court sentenced him to 37 months’ incarceration, three years of

supervised release, and a special assessment of 100 dollars. [ECF No. 960]. Mr.

Rodriguez is currently incarcerated at Wyatt Detention Center. He has been in

custody for fourteen and a half months, and his estimated release date is October

23, 2021. Inmate Locator: Emilio Rodriguez, 26250-014, Federal Bureau of Prisons,

https://www.bop.gov/inmateloc/.
         Case 3:19-cr-00064-VLB Document 1239 Filed 08/10/20 Page 2 of 8



   Mr. Rodriguez is 26 years old. [ECF No. 891 (Presentence Investigation Report)

2]. He is blind in his left eye. Id. ¶62. He has reported that he suffered from asthma

and could not see out of his left eye. [ECF No. 1142 (Med. R.) 1, 7, 17]. Mr. Rodriguez

has major depression. Id. at 16, 34, 35, 92, 98. Mr. Rodriguez has had COVID-19. Id.

at 40.

   II.     Legal Standard

         Under the First Step Act of 2018, federal prisoners may petition courts

directly for reduction of their sentences, and judges may grant such requests if

“extraordinary and compelling reasons” support reduction. See First Step Act of

2018, Section 603(b), Pub. L. 115- 391, 132 Stat. 5194 (2018) (amending 18 U.S.C. §

3582(c)(1)(A)(i)) (“First Step Act”). 18 U.S.C. § 3582(c)(1)(A) now authorizes a court

to modify a term of imprisonment “upon motion of the Director of the Bureau of

Prisons, or upon motion of the defendant after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §

3582(c)(1)(A). Where this exhaustion requirement is met, a court may reduce the

defendant’s sentence if it finds that “extraordinary and compelling reasons warrant

such a reduction” and “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” Id. The Court must also

consider “the factors set forth in [18 U.S.C. §] 3553(a) to the extent that they are

applicable.” Id. “The defendant bears the burden of showing that she is entitled to
          Case 3:19-cr-00064-VLB Document 1239 Filed 08/10/20 Page 3 of 8



a sentence reduction.” United States v. Gagne, No. 3:18-CR-242 (VLB), 2020 WL

1640152, at *3 (D. Conn. Apr. 2, 2020).

   III.      Analysis

   A. Authority to Decide

          Emilio Rodriguez requested that the Warden provide him with the documents

necessary to request compassionate release. The Warden responded, “Sir, I have

no authority to approve releases. This process has to go through the courts and

your attorneys.” [ECF 1140-2 (Ex. 2: Request to Warden)].

          The Court finds that Mr. Rodriguez’s motion is properly before the Court

since he has exhausted available appeals of the administrative denial of his request

for compassionate release. See United States v. Jepsen, No. 3:19-CV-00073(VLB),

2020 WL 1640232, at *2 (D. Conn. Apr. 1, 2020) (finding defendant was “essentially

caught in a “Catch-22”; neither the warden at Wyatt nor the BoP will consider his

request because of his designation to Wyatt, a non-BoP facility”); Ross v. Blake,

136 S. Ct. 1850, 1858 (2016) (“An inmate ... must exhaust available remedies, but

need not exhaust unavailable ones.”).

   B. “Extraordinary and Compelling Reason”

          At Congress’s direction, the U.S. Sentencing Commission promulgated

guidance on the circumstances constituting “extraordinary and compelling”

reasons. See 28 U.S.C. § 944(t); U.S.S.G. 1B1.13. The U.S. Sentencing Commission

has not updated its guidance since the enactment of the First Step Act. See

U.S.S.G. 1B1.1 (Nov. 1, 2018). The Application Notes to U.S.S.G. § 1B1.13 explain
         Case 3:19-cr-00064-VLB Document 1239 Filed 08/10/20 Page 4 of 8



that a defendant’s medical condition may constitute “extraordinary and

compelling” circumstances when:

        (A) Medical Condition of the Defendant.--
               (i) The defendant is suffering from a terminal illness (i.e., a
               serious and advanced illness with an end of life trajectory). A
               specific prognosis of life expectancy (i.e., a probability of death
               within a specific time period) is not required. Examples include
               metastatic solid-tumor cancer, amyotrophic lateral sclerosis
               (ALS), end-stage organ disease, and advanced dementia.
        [or]
               (ii) The defendant is--
                     (I) suffering from a serious physical or medical condition,
                     (II) suffering from a serious functional or cognitive
                     impairment, or
                     (III) experiencing deteriorating physical or mental health
                     because of the aging process,
               that substantially diminishes the ability of the defendant to
               provide self-care within the environment of a correctional facility
               and from which he or she is not expected to recover.
U.S.S.G. 1B1.13, Commentary Application Note 1(A). Any “other” “extraordinary

and compelling reason” may also justify relief. Id. at Commentary Application Note

1(D).

        An inmate’s chronic medical condition that elevates his risk of becoming

seriously ill from COVID-19 according to the CDC may be such an extraordinary

and compelling reason. See Jepsen, 2020 WL 1640232 at*4, United States v.

Sanchez, No. 18-CR-00140-VLB-11, 2020 WL 1933815, at *5 (D. Conn. Apr. 22, 2020)

(collecting cases). But, “the mere existence of COVID-10 in society and the

possibility that it might spread to a particular prison alone cannot independently
          Case 3:19-cr-00064-VLB Document 1239 Filed 08/10/20 Page 5 of 8



justify compassionate release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020).

         Here, Mr. Rodriguez has not demonstrated that his susceptibility to COVID-

19 is an “extraordinary and compelling reason” for his release. First, Mr. Rodriguez

has tested positive for the coronavirus. [ECF No. 1142 at 40]. A number of district

courts in the Second Circuit have found an inmate’s positive test undermines his

case for compassionate release on the basis of his susceptibility to COVID-19

because the main point of releasing an individual is to decrease the person’s

chance of contracting COVID-19. For instance, in United States v. Russo, the

district court found that there would have been an extraordinary and compelling

reason to release the defendant based on his risk of contracting COVID-19, but

that, since the defendant had contracted it, the “Court cannot say that Mr. Russo—

or other federal prisoners—would be made safer by Mr. Russo's transfer to a

halfway house.” No. 16-CR-441 (LJL), 2020 WL 1862294 (S.D.N.Y. Apr. 14, 2020);

see United States v. Zubkov, No. 14-CR-773 (RA), 2020 WL 2520696, at *1 (S.D.N.Y.

May 18, 2020).

         Even if Mr. Rodriguez’s previous case of COVID-19 does not confer long-

term immunity, and, as Mr. Rodriguez’s girlfriend reports, he re-contracted it, [ECF

No. 1140 at 15], his previous experience gives the Court some reason to believe

that if he is re-infected in the future, his case will not be life-threatening or life-

changing.

         Putting to the side his experience with COVID-19, Mr. Rodriguez also has not

provided evidence that his age or medical conditions put him at particular risk of a
        Case 3:19-cr-00064-VLB Document 1239 Filed 08/10/20 Page 6 of 8



serious case of COVID-19. Mr. Rodriguez is 26 years old. [ECF No. 891 at 2]. He is

blind in his left eye. Id. ¶62. He has reported that he suffered from asthma. [ECF

No. 1142 (Med. R.) 7.17]. He has major depression. Id. at 16, 34, 35, 92, 98.

      The Court first considers Mr. Rodriguez’s asthma. The Centers for Disease

Control (CDC) has stated that people with “asthma (moderate-to-severe)” “might

be at an increased risk for severe illness from COVID-19.” People with Certain

Medical Conditions, Centers for Disease Control and Prevention (July 30, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html. Although Mr. Rodriguez self-reported asthma to the staff

at Wyatt, he has not provided any evidence that it is “moderate to severe.” Mr.

Rodriguez did not report his asthma to Probation during his pre-sentence

interview, [ECF No. 891], and his records do not contain any indication that he has

been prescribed treatment. [ECF No. 1142]; see United States v. Quintana, No. 3:18-

CR-216-VLB, 2020 WL 3446115, at *3 (D. Conn. June 24, 2020) (collecting

cases), rev’d on reconsideration on other grounds, No. 3:18-CR-216-VLB, 2020 WL

3475216 (D. Conn. June 25, 2020).

      Other than asthma, none of Mr. Rodriguez’s conditions are recognized by

the CDC as putting him at greater risk from COVID-19. People with Certain Medical

Conditions, Centers for Disease Control and Prevention (July 30, 2020). Mr.

Rodriguez argues that the Court should recognize an inmate’s psychological

illness as a risk factor for COVID-19, but he cites no medical evidence nor any

opinion by a district court in this Circuit. Instead, district courts in this Circuit have

found that psychological illness is not a risk factor for COVID-19. See e.g., United
       Case 3:19-cr-00064-VLB Document 1239 Filed 08/10/20 Page 7 of 8



States v. Zehner, No. 19 CR. 485 (AT), 2020 WL 1892188, at *2 (S.D.N.Y. Apr. 15,

2020) (denying motion for compassionate release to prisoner with depression as

he had not shown that he is at heightened risk for severe illness from COVID-19).

      Therefore, the Court finds that Mr. Rodriguez has not shown that his medical

conditions constitute an “extraordinary and compelling reason” for his release.

      As of the date of this order, only one detainee at Wyatt is actively testing

positive for COVID-19. In Re: Donald W. Wyatt Detention Center, No. 1:20-mc-4

(JJN) (“In re: Wyatt”), ECF No. 35 at 1 (D.R.I. August 6, 2020). Wyatt has

implemented an array of protocols to prevent the spread of COVID-19. IdThe

protocols implemented at Wyatt have proven highly successful, demonstrating its

ability to meet the medical needs of inmates during the coronavirus pandemic.

Finally, the number of COVID-19 cases and fatalities in the state where Mr.

Rodriguez is housed have declined to a small fraction of those at the height of the

pandemic in the Northeast. See Rhode Island Department of Health, COVID-19 Data

Tracker: Fatality Data, https://ri-department-of-health-covid-19-response-testin-

2f837-rihealth.hub.arcgis.com/ (last visited August 10, 2020). These conditions

additional count against finding an exceptional and compelling reason for release.

Cf. United States v. Norris, No. 3:18-CR-243-SRU, ECF No. 37 (D. Conn. Apr. 16,

2020) (Underhill, C.J.) (“[Defendant] suffers from asthma and uses an Albuterol

inhaler to treat his symptoms. . . . [H]is medical condition and current conditions

of confinement constitute extraordinary and compelling reasons to reduce his

sentence.”).
       Case 3:19-cr-00064-VLB Document 1239 Filed 08/10/20 Page 8 of 8



  I.      Conclusion and Orders
       For the reasons above, the Court denies Mr. Rodriguez’s motion for

compassionate release.

                                            IT IS SO ORDERED.

                                            ___________/s/___________
                                            Hon. Vanessa L. Bryant
                                            United States District Judge

       Dated this day in Hartford, Connecticut: August 10, 2020
